Citation Nr: 1628515	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 9, 2013. 
 
2. Entitlement to an initial evaluation in excess of 10 percent for chondromalacia, patellofemoral syndrome and strain, right knee. 
 
3. Entitlement to an initial evaluation in excess of 10 percent for chondromalacia, patellofemoral syndrome and strain, left knee. 
 
4. Entitlement to an initial evaluation in excess of 10 percent for left wrist sprain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  Thereafter, in a December 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for PTSD to 100 percent, effective December 9, 2013.  As this is the maximum evaluation assignable, the appeal as to that issue is now limited to the period of the claim   prior to December 9, 2013.

In April 2012, the Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ) who is no longer at the Board.  A transcript of the proceeding is of record.  In May 2016, the Board sent the Veteran a letter asking if he desired a hearing before another VLJ.  In June 2016, the Veteran clarified that he did not desire an additional hearing.

The Broad previously remanded this matter for development in October 2013. 

The Board notes the AMC granted a 100 percent rating for PTSD based on total occupational and social impairment.  However, the examination upon which that decision was based did not find the Veteran to be totally disabled and noted the Veteran was, in fact, employed with a local HVAC company for the past year.  Full time employment is not consistent with a total rating for PTSD.  Such matter is REFERRED to the RO for review.  See 38 C.F.R. § 3.105(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for additional development of the claims on appeal. 

As noted in the Introduction, the RO issued a rating decision in December 2013 that assigned a disability rating of 100 percent for PTSD effective December 9, 2013.  The AOJ provided a Supplemental Statement of the Case (SSOC) in December 2013 and failed to address the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to December 9, 2013.  On remand, the AOJ must provide the Veteran an SSOC addressing the evidence regarding this issue. 

Concerning the claims for increased ratings for the knees and left wrist, the most recent treatment records associated with the claims file are from October 2013.  Therefore, VA treatment records dated from October 2013 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from October 30, 2013 to present and associate them with the claims file.   If any requested records are not available, the Veteran should be notified of such. 

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim for an increased initial rating for PTSD prior to December 9, 2013, and increased initial ratings for the right knee, left knee, and left wrist.  If the claims remain denied, the Veteran should be furnished an SSOC and be afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




